Case 1:18-cv-01092-LKG Document15 Filed 12/04/18 Page 1 of 2

In the Anited States Court of Federal Clanns

 

 

)
MAURICIO A. MANCIA, )
)
Plaintiff, 5
5 No. 18-1092C
Vv. )
) Filed December 4, 2018
THE UNITED STATES, )
)
Defendant. )
)
DISMISSAL ORDER

Plaintiff pro se, Mauricio Mancia, commenced this action on July 23, 2018 (docket entry
no. 1), On September 21, 2018, the government filed a motion to dismiss this matter for lack of
subject-matter jurisdiction, pursuant to Rule 12(b)(1) of the Rules of the United States Court of
Federal Claims (“RCFC”) (docket entry no. 9). Plaintiff has also moved to proceed in this matter
in forma pauperis and he has submitted an application for leave to proceed in this matter in

forma pauperis (docket entry no. 4).

Plaintiff's response to the government’s motion to dismiss was due on October 19, 2018.
On October 31, 2018, the Court issued a Show Cause Order directing plaintiff to explain why he
failed to timely respond to the government’s motion to dismiss (docket entry no. 11), In the
Order, the Court informed plaintiff that, should he fail to respond to the government’s motion to
dismiss by November 27, 2018, the Court would treat plaintiff s failure to respond as a failure to
comply with a Court Order and to prosecute this matter, pursuant to RCFC 41(b). Plaintiff has

not timely filed a response to the government’s motion to dismiss. RCFC 41(b).

 
Case 1:18-cv-01092-LKG Document15 Filed 12/04/18 Page 2 of 2

In view of the foregoing, the Court:

1. GRANTS plaintiffs motion to proceed in forma pauperis; and
2. DISMISSES the complaint without prejudice, pursuant to RCFC 41(b).

The Clerk’s Office is directed to ENTER final judgment consistent with this Order.
No costs.

IT IS SO ORDERED.

 
